PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/158,768
Filing Date: 12 Oct 2018
Appellant(s): Tonkin, Eric, T.



__________________
R. Scott Reese
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to the appellant’s regarding the teachings of U.S. Patent 5,355,765 issued to Rogers (Rogers), the examiner offers the following:
The examiner has reviewed the Rogers reference and determined that the appellant has incorrectly interpreted the teachings of the reference.  The spaces 60 between the ribs 52A-52E are correctly identified by the appellant as the elements utilized by the examiner in the rejection to meet the limitations of the “one or more channels” and the examiner has determined that the ribs are integrated along a first length of the barrel body, which means that the spaces are also integrated along a first length of the barrel body meeting the claimed limitations.  The crosshatched shading provided in the annotated Figure 1 supplied by the appellant on page 9 of the appeal brief has been incorrectly identified by the appellant as being the ribs, however, a proper reading of the specification indicates that the crosshatched shading is a space in Figure 1.  The specification indicates that “The ribs 52A-E may have sections such as 58A, 58B, 58C, 58D and 58E (FIG. 1) which are shown separated and spaced apart to contact the outer tube 56 and provide radial support for the outer tube 56.” making clear that the sections of the ribs are separated and spaced apart from one another, which is 
    PNG
    media_image2.png
    339
    817
    media_image2.png
    Greyscale

Additionally, the examiner has provided an annotated Figure 2 below that shows an approximation of the cross-section 1-1 that appears to correspond to Figure 1.  Based on this approximation of the cross-section, the rib 52A would be shown as extending close to the outer sleeve 56, and the other illustrated rib, 52C or 52D dependent on the directionality of the cross-section, would not extend as far from the central barrel component in the cross-section, which corresponds to the illustrated cross-section shown in Figure 1 of Rogers.  Figure 2 below clearly shows the ribs having the same crosshatching as the central barrel member 12 indicating that the ribs and central barrel are integral or monolithic and supported by the wording in the specification that states “A plurality of longitudinal ribs 52A, 52B, 52C, 52D and 52E radiate from the exterior surface 54 of the internal tube 12 along the length 48 as shown”.  Considering that the ribs and central barrel are integral or monolithic, the 


    PNG
    media_image3.png
    291
    318
    media_image3.png
    Greyscale

The same interpretations of the Rogers reference supplied above apply to the arguments presented by the appellant for claims 1 and 15, and the examiner notes that no other arguments were presented by the appellant.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jonathan C Weber/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        






/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.